Citation Nr: 0932344	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-42 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
multiple epidermal inclusion cysts with acne vulgaris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from April 1957 to March 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran's claim was previously remanded in January 2008 
and October 2008 for additional evidentiary development.  
Regrettably, another remand is required for the reasons 
discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file contains a December 2008 VA examination and a 
May 2009 VA examiner's opinion, which have not been reviewed 
by the RO.  These records address the Veteran's multiple 
epidermal inclusion cysts with acne vulgaris.  As the RO did 
not issue a Supplemental Statement of the Case (SSOC) (there 
was an SSOC relating to another Veteran in the claims folder, 
which was removed and associated with the Veteran's claims 
file).  As such, it does not appear that the RO considered 
this documentation prior to forwarding the Veteran's claims 
folder to the Board.  The Veteran, however, has not submitted 
a waiver with regard to RO consideration of this evidence in 
the first instance. To ensure that the Veteran's procedural 
rights are protected, insofar as he is afforded the 
opportunity for RO adjudication in the first instance, the 
Board must return the case to the RO, for its initial 
consideration of the evidence pertaining to unreimbursed 
medical expenses.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Upon review of the newly submitted 
evidence, the RO must readjudicate the 
Veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

2.  The Veteran and his representative 
must be furnished a Supplemental Statement 
of the Case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

